Rosenberry, C. J.
{dissenting). If the decision in this case rested squarely upon the proposition that the statute in question required a written notice to be given to William A. Zabel, who as district attorney participated in the trial of the defendant, I should not dissent therefrom, although in my Anew it is a strict construction of the statute, and I should prefer to see it held that where the district attorney in fact had knowledge and acted upon that knowledge and did all that he could do had written notice been given him, then mere failure to give a written notice did not invalidate the action of the Board of Control. Whether one construction or the other should be adopted is a debatable question, and upon that point I should feel myself concluded by the decision of the court and should not dissent.
*266In the decision of the court, however, the effect of the knowledge which William A. Zabel had and the action which he took is sought to be avoided upon the ground that—
“The board has adopted a procedure which, upon denial of an application for parole, requires a new application to be made and written notice to the judge and to the district attorney who participated in the trial. . . . It is our opinion that the legislature intended that when the board is about to consider paroling a prisoner from the state prison it should have the benefit of the reasonably contemporaneous opinion of both the judge and the district attorney who participated in the trial as to the wisdom of such action. Such apparently was the interpretation given the statute by the board, for when Rosenberg made his second application the board notified both Judge Gehrz and Geo. A. Bowman,' acting upon the information that the latter was the district attorney who had prosecuted Rosenberg.”
If by its decision the court intends to say that when an administrative tribunal such as the Board of Control for the orderly conduct of its business adopts a particular method of procedure, none being required or authorized by the statute, it thereby invests itself with a judicial or qitasi-judicial quality which imposes the limitations of the exercise of the judicial process upon it, I must dissent. If it was merely held that the notice to the trial judge and the district attorney who tried the case must have some reasonable relation in time to the action of the board in the granting of the parole, I should agree. However, under such a rule I should be of the opinion that the time which elapsed between the giving of the notice and the receipt of the protest of Mr. Zabel did not deprive the board of the right to act six months later, that being a reasonable time. In my opinion any action taken by an administrative tribunal respecting the method of performing its duties in the absence of a statute requiring or authorizing it to adopt rules and procedure can have no effect upon the validity of its administrative determinations. There is always a tendency to impose upon the administrative process *267the limitations and restrictions involved in the exercise of the judicial process. I think that that tendency should be resisted at every point because the imposition of the limitations and restrictions of the judicial process upon the administrative process is harmful, illogical, and likely so to impede administrative action as in many instances to defeat its beneficent effects.
I must therefore dissent from so much of the decision as holds that the fact that there was a first hearing or proceeding which required a new notice before there could be a second hearing or proceeding. The Board of Control has made no practical construction of the statute because there js no statute relating to procedure to be interpreted. On its own motion, without statutory requirement, it laid down certain procedure for the orderly conduct of its business. The procedure so established did not interfere with the board proceeding in any other lawful way if it so desired.
I am authorized to say that Mr. Justice Wickhem concurs in this dissent.